 1   [The parties and counsel
     submitting this document
 2   are listed on the page immediately
 3   following this caption page.]

 4

 5
 6
 7
 8                                  IN THE UNITED STATES DISTRICT COURT
                                       EASTERN DISTRICT OF CALIFORNIA
 9
10
      UNITED STATES OF AMERICA and
11    CALIFORNIA DEPARTMENT OF TOXIC                                       No. 2:08-cv-02556-MCE-DB
      SUBSTANCES CONTROL,
12                                                                         STIPULATION AND ORDER
                  Plaintiffs,                                              GOVERNING RULE 69
13           v.                                                            DISCOVERY
14
      STERLING CENTRECORP INC., STEPHEN                                    Judge: Morrison C. England, Jr.
15    P. ELDER, and ELDER DEVELOPMENT,
      INC.,                                                                Judgment Entered: March 20, 2018
16
                  Defendants.
17
18

19
20
21
22
23
24
25
26
27
28                                  STIPULATION AND ORDER GOVERNING RULE 69 DISCOVERY
                    United States of America et al. v. Sterling Centrecorp Inc. et al., No. 2:08-cv-02556-MCE-DB (E.D. Cal.)
 1   PATRICIA L. HURST (DC Bar No. 438882)
     LESLIE COLEMAN (NY Atty. Reg. No. 5252788)
 2   PETER KRZYWICKI (MI Bar No. P75723)
     Environmental Enforcement Section
 3
     Environment & Natural Resources Division
 4   U.S. Department of Justice
     999 18th Street, South Terrace, Suite 370
 5   Denver, CO 80202
     (303) 844-1363 (Coleman)
 6   patricia.hurst@usdoj.gov
 7   leslie.coleman@usdoj.gov
     peter.krzywicki@usdoj.gov
 8
     Attorneys for Plaintiff United States of America
 9
     XAVIER BECERRA, State Bar No. 118517
10   Attorney General of California
     EDWARD H. OCHOA, State Bar No. 144842
11   Supervising Deputy Attorney General
     JOHN W. EVERETT, State Bar No. 259481
12   Deputy Attorney General
     600 West Broadway, Suite 1800
13   San Diego, CA 92101
     P.O. Box 85266
14   San Diego, CA 92186-5266
     Telephone: (619) 738-9305
15   Fax: (619) 645-2271
     E-mail: John.Everett@doj.ca.gov
16
     Attorneys for Plaintiff California Dept. of Toxic Substances Control
17
     Gary J. Smith (State Bar No. 141393)
18   (GSmith@bdlaw.com)
     Kaitlyn D. Shannon (State Bar No. 296735)
19   (KShannon@bdlaw.com)
     BEVERIDGE & DIAMOND, P.C.
20   456 Montgomery Street, Suite 1800
     San Francisco, CA 94104-1251
21   Telephone: (415) 262-4000
     Facsimile: (415) 262-4040
22
     Attorneys for Defendant Sterling Centrecorp Inc. (now known as SC Inc.)
23
24
25

26
27
28
                                                        -2-
                               STIPULATION AND ORDER GOVERNING RULE 69 DISCOVERY
 1            Plaintiffs the United States of America, on behalf of the Environmental Protection Agency

 2   (“EPA”), and the California Department of Toxic Substances Control (“DTSC”), and Defendant

 3   Sterling Centrecorp Inc. (which changed its name to SC Inc. in November 2018 but retains the same

 4   Ontario Corporation Number, 1738393), hereby stipulate as follows:

 5            WHEREAS, on March 20, 2018, the Court entered a final judgment in this action in favor of

 6   Plaintiffs United States and DTSC and against Defendants Sterling Centrecorp Inc. (now known as

 7   SC Inc.), Stephen P. Elder, and Elder Development, Inc. (Doc. No. 332);

 8            WHEREAS, Plaintiffs issued a written demand to Defendant SC Inc. for payment of the

 9   judgment on October 5, 2018, but SC Inc. has not paid the judgment and has not moved for a stay of

10   proceedings to enforce the judgment pursuant to Federal Rule of Civil Procedure 62;

11            WHEREAS, on March 5, 2019, the United States served discovery in aid of judgment or

12   execution on Defendant SC Inc. pursuant to Federal Rule of Civil Procedure 69(a)(2) (“Rule 69”);

13            WHEREAS, Plaintiffs expect to serve additional Rule 69 discovery on Defendant SC Inc.;

14            WHEREAS, Defendant SC Inc. seeks to reduce the time, expense and other burdens of

15   discovery of certain electronically stored information (“ESI”) and privileged materials, as described

16   further below, and to better define the scope of its obligations with respect to preserving such

17   information and materials in the context of Rule 69 discovery in this action;

18            WHEREAS, Counsel for the United States consulted with Defendant Stephen P. Elder on

19   May 16, 2019, and Mr. Elder granted his oral consent to the entry of this Stipulation and Order

20   Governing Rule 69 Discovery;

21            WHEREAS, Plaintiffs and Defendant SC Inc. therefore are entering into this Stipulation with

22   the request that the Court enter it as an Order;

23            It is hereby STIPULATED and ORDERED:

24            1.     Scope. This Order is limited in scope to discovery conducted by Plaintiffs in this

25   action pursuant to Federal Rule of Civil Procedure 69(a)(2) in aid of collection or execution of the

26   judgment entered on March 20, 2018 against Defendant Sterling Centrecorp Inc. (now known as SC

27   Inc.).

28
                                                        -3-
                                STIPULATION AND ORDER GOVERNING RULE 69 DISCOVERY
 1           2.     Preservation Not Required for Not Reasonably Accessible Electronic

 2   Information.

 3                  a.           Except as provided in Paragraph 2.b below, Defendant SC Inc. need not

 4   preserve the following categories of electronic information for purposes of this phase of the

 5   litigation:

 6                          i.          Data duplicated in any electronic backup system for the purpose of

 7   system recovery or information restoration, including but not limited to, system recovery backup

 8   tapes, continuity of operations systems, and data or system mirrors or shadows, if such data are

 9   routinely purged, overwritten or otherwise made not reasonably accessible in accordance with an

10   established routine system maintenance policy;

11                         ii.          Electronic mail sent to or from a personal digital assistant (“PDA”) or

12   smartphone (e.g., BlackBerry) provided that a copy of such email is routinely preserved elsewhere;

13                        iii.          Other electronic data stored on a PDA or smartphone, such as calendar

14   or contract data or notes, provided that a copy of such information is routinely preserved elsewhere;

15                        iv.           Logs of calls made from cellular phones;

16                         v.           Deleted computer files, whether fragmented or whole;

17                        vi.           Data stored in random access memory (“RAM”), cache memory, or in

18   temporary or cache files, including internet history, web browser cache and cookie files, wherever

19   located;

20                       vii.           Data stored on photocopiers, scanners, and fax machines;

21                       viii.          Server, system, or network logs; and

22                        ix.           Electronic data temporarily stored by scientific equipment or attached

23   devices, provided that the data that is ordinarily preserved as part of a laboratory report is, in fact,

24   preserved in its ordinary location and form.

25                  b.           Notwithstanding Paragraph 2.a above, if on the date of this agreement

26   Defendant SC Inc. has a policy established by management that results in the routine preservation of

27   any of the categories of information identified in that paragraph, it shall continue to preserve such

28   information in accordance with its policy.
                                                           -4-
                                    STIPULATION AND ORDER GOVERNING RULE 69 DISCOVERY
 1            3.    Obligations Related to “Draft” Documents and “Non-Identical” Documents. For

 2   the purposes of preserving potentially discoverable material in this litigation, and for purposes of

 3   discovery in this action, a “draft” document, regardless of whether it is in an electronic or hard copy

 4   form, shall mean, “a preliminary version of a document that has been shared by the author with

 5   another person (by email, print, or otherwise) or that the author no longer intends to finalize or to

 6   share with another person.” In addition, a “non-identical” document is one that shows at least one

 7   facial change such as the inclusion of highlights, underlining, marginalia, total pages, attachments,

 8   markings, revisions, or the inclusion of tracked changes. Defendant SC Inc. need not preserve for

 9   discovery a document before and after every change made to it, so long as “draft” documents, as

10   defined by this paragraph, are preserved. A document that is identical on its face to another

11   document, but has small detectable differences in the metadata, shall be considered an identical

12   copy.

13            4.    No Discovery of Material Not Required To Be Preserved. Plaintiffs will not seek

14   discovery from Defendant SC Inc. of items that need not be preserved pursuant to Paragraphs 2 and

15   3 above. If any discovery request is susceptible of a construction which calls for the production of

16   items that need not be preserved pursuant to Paragraphs 2 and 3 above, such items need not be

17   searched for, produced, or identified on a privilege log pursuant to Fed. R. Civ. P. 26(b)(5).

18            5.    Preservation Does Not Affect Discoverability or Claims of Privilege. By

19   preserving information for the purpose of this litigation, Defendant SC Inc. is not conceding that

20   such material is discoverable, nor is it waiving any claim of privilege. Except as otherwise provided

21   in Paragraph 10, nothing in this Stipulation shall alter the obligations of Defendant SC Inc. to

22   provide a privilege log for material withheld under a claim of privilege.

23            6.    Format for Production. Plaintiffs and Defendant SC Inc. stipulate, and the Court

24   orders, the following methods of production:

25                  a.      Paper documents: At Defendant SC Inc.’s discretion, documents on paper may

26   be produced on paper or may be scanned and produced on CD-ROM, DVD-ROM, or external hard

27   drive.

28
                                                        -5-
                               STIPULATION AND ORDER GOVERNING RULE 69 DISCOVERY
 1                  b.      Paper documents that are produced on disc shall be scanned as 300 dpi single-

 2   page TIFF files, using CCITT Group IV compression. Each page shall be branded with a unique

 3   Bates number, which shall not be an overlay of the image. The images shall be accompanied by: (1)

 4   an OpticonTM or IPRO® “cross reference file” which associates each Bates number with its

 5   corresponding single-page TIFF image file; and (2) a “text load file” containing comma delimited,

 6   double-quotation qualified ASCII text which will populate fields in a searchable flat database

 7   environment, containing one line for each document and each of the applicable fields as described in

 8   Appendix A;

 9                  c.      Word, WordPerfect, and PDF documents will be converted to single-page

10   TIFF images and produced consistent with the specifications in Paragraph 6.b above, except that the

11   text load file shall contain the extracted text from each document in place of OCR text, unless the

12   document contains redactions, in which case OCR text may be provided. If the document contains

13   comments or tracked changes, the TIFF images shall be generated based on how the document

14   appears when first opened using view settings contained in the file, and Plaintiffs shall have the

15   option, after reviewing the produced TIFF image, to request the native file;

16                  d.      Microsoft PowerPoint files will be processed and produced in the same

17   manner as Word, WordPerfect, and PDF documents, except that the images shall be generated as full

18   color, full page, JPEG images with one slide per page. Notes and other text that would not appear on

19   the screen in the presentation view need not be shown on the JPEG images. Plaintiffs shall have the

20   option, after reviewing the produced images, to request the native files;

21                  e.      E-mail and attachments should be converted to single-page TIFF images and

22   produced consistent with the specification in Paragraph 6.b above. If Defendant SC Inc. redacts any

23   part of the e-mail before producing it, OCR text may be provided in place of extracted text.

24   Attachments shall be processed as though they were separate documents, and the text load file shall

25   include a field in which the producing party shall identify, for each e-mail, the bates range of any

26   attachment;

27
28
                                                       -6-
                               STIPULATION AND ORDER GOVERNING RULE 69 DISCOVERY
 1                    f.     Microsoft Excel files and other spreadsheets will be produced in native file

 2   format in a separate folder on the production media, and the text load file shall contain a field that

 3   identifies the file path of the native file corresponding to each document;

 4                    g.     Digital photographs will be produced as image files at their original resolution

 5   with bates numbers branded onto them;

 6                    h.     Embedded files shall be treated as though they were separate files, except that

 7   the text load file shall include a field in which the producing party shall identify, for each document

 8   containing an embedded file, the bates range of any such embedded file. This bates range may be

 9   identified in the same field as the Bates range of an e-mail attachment.

10                    i.     Before any party produces any other kinds of electronic data, including

11   databases, CAD drawings, GIS data, videos, etc., the parties will meet and confer to discuss the

12   format for the production;

13                    j.     The parties will meet and confer to identify mutually agreeable search terms

14   for email messages and other electronically stored information, however, this agreement to meet and

15   confer does not obligate Defendant SC Inc. to agree to perform an electronic search.

16           7.       Other Preservation Obligations Not Affected. Nothing in this agreement shall

17   affect any other obligations of the parties to preserve documents or information for other purposes,

18   such as pursuant to court order, administrative order, statute, or in response to other anticipated

19   litigation.

20           8.       Meet and Confer Requirement. Before filing any motion with the Court regarding

21   electronic discovery or evidence, the parties will meet and confer in a good faith attempt to resolve

22   such disputes.

23           9.       502(d) Order.

24                    a.     Plaintiffs and Defendant SC Inc. agree that this Stipulation and Order from the

25   Court invokes the protections afforded by Rule 502(d) of the Federal Rules of Evidence.

26                    b.     The prosecution and defense of this phase of this action may require

27   Defendant SC Inc. to review and to disclose large quantities of information and documents,

28   including electronically stored information, through the Rule 69 discovery process. As a result,
                                                       -7-
                                STIPULATION AND ORDER GOVERNING RULE 69 DISCOVERY
 1   record-by-record preproduction privilege review would likely impose an undue burden on Defendant

 2   SC Inc.’s resources.

 3                   c.      Defendant SC Inc. shall examine the files containing documents to be

 4   produced and shall screen documents for privilege. Such examination shall be performed with due

 5   regard for the likelihood that the files contain privileged documents, but may rely on sampling or

 6   electronic searching.

 7                   d.      If a producing party determines that it has produced a document upon which it

 8   wishes to make a claim of privilege, it shall within 14 days give all counsel of record notice of the

 9   claim of privilege. The notice shall identify the document(s) that is (are) privileged and the date the

10   document(s) was (were) produced. If the producing party claims that only a portion of the document

11   is privileged, it shall provide, along with the notice of the claim of privilege, a new copy of the

12   document with the allegedly privileged portions redacted.

13                   e.      A receiving party is under a good-faith obligation to notify the producing

14   party upon identification of a document which appears on its face or in light of facts known to the

15   receiving party to be potentially privileged. Such notification shall not waive the receiving party’s

16   ability to subsequently challenge any assertion of privilege with respect to the identified document.

17   The producing party shall provide notice under subparagraph 9.d above within five (5) business days

18   of notification of production of a potentially privileged document by the receiving party if the

19   producing party believes the document to be privileged.

20                   f.      Upon receiving notice of a claim of privilege on a produced document, the

21   receiving party must, in accordance with Fed. R. Civ. P. 26(b)(5)(B), promptly sequester the

22   specified information and any copies it has and may not use or disclose the information, except as

23   provided by Fed. R. Civ. P. 26(b)(5)(B), until the claim is resolved. If the receiving party disclosed

24   the information before being notified, it must take reasonable steps to prevent further use of such

25   information until the claim is resolved. The parties will follow the procedure described in Fed. R.

26   Civ. P. 26(b)(5)(B) for documents produced in this litigation regardless of whether the producing

27   party asserts its claim of privilege during or after this litigation.

28
                                                          -8-
                                 STIPULATION AND ORDER GOVERNING RULE 69 DISCOVERY
 1                  g.      Pursuant to Federal Rule of Evidence 502(d), the disclosure of privileged

 2   information or documents in discovery conducted in this phase of the litigation consistent with the

 3   terms of this order shall not waive the claim of privilege or protection in any other federal or state

 4   proceeding.

 5          10.     Privileged Materials Located in the Offices of Outside Counsel. Plaintiffs and

 6   Defendant SC Inc. agree that, in response to discovery requests, Defendant SC Inc. need not search

 7   for and produce, nor create a privilege log for, any privileged material located in the offices of its

 8   outside counsel. Defendant SC Inc. shall not keep discoverable materials in the offices of outside

 9   counsel unless a copy or duplicate of the materials is located elsewhere in the possession, custody, or

10   control of Defendant SC Inc. and such copy or duplicate is identical except for marks, notes, or

11   annotation provided by its outside counsel.

12          11.     Costs of Document Production. A producing party shall bear the costs of producing

13   its own documents.

14
15          Respectfully submitted this 20th day of June, 2019,

16
17                                                  FOR THE UNITED STATES OF AMERICA:

18                                                  /s/ Leslie Coleman
                                                    LESLIE COLEMAN
19                                                  PATRICIA L. HURST
                                                    PETER KRZYWICKI
20
                                                    Environmental Enforcement Section
21                                                  Environment & Natural Resources Division
                                                    U.S. Department of Justice
22
                                                    Attorneys for Plaintiff United States of America
23
24                                                  FOR THE CALIFORNIA DEPARTMENT OF
                                                    TOXIC SUBSTANCES CONTROL:
25
                                                    XAVIER BECERRA
26                                                  Attorney General of California
                                                    EDWARD H. OCHOA
27                                                  Supervising Deputy Attorney General
28
                                                        -9-
                                STIPULATION AND ORDER GOVERNING RULE 69 DISCOVERY
 1                                            /s/ John W. Everett
                                              JOHN W. EVERETT
 2                                            Deputy Attorney General
 3
                                              Attorneys for Plaintiff California Dept. of
 4                                            Toxic Substances Control

 5                                            FOR STERLING CENTRECORP INC. (NOW
                                              KNOWN AS SC INC.):
 6
 7                                            BEVERIDGE & DIAMOND, P.C.

 8                                            /s/ Kaitlyn D. Shannon
                                              GARY J. SMITH
 9                                            KAITLYN D. SHANNON
10                                            Attorneys for Defendant Sterling Centrecorp Inc. (now
11                                            known as SC Inc.)

12
13         IT IS SO ORDERED.

14   Dated: June 25, 2019

15
16
17
18
19
20
21
22
23
24
25

26
27
28
                                                  -10-
                            STIPULATION AND ORDER GOVERNING RULE 69 DISCOVERY
                                                         Appendix A:
                                    Fields to Exchange in Databases of Discovery Materials

  Name of Field    Type of                                                              Contents
                    field             E-mail             Word Processing or           Spreadsheets              Digital Photos                   Paper
                                                                PDFs
Begin_Bates       Text        Bates number for the      Bates number for the      Bates number for the      Bates number branded       Bates number for the
                              TIFF image of the first   TIFF image of the first   TIFF image of the first   onto a TIFF file that      TIFF image of the first
                              page                      page                      page, or, if              has the same               page
                                                                                  spreadsheets are not      resolution as the native
                                                                                  TIFFed, the Bates         image file.
                                                                                  number of the
                                                                                  placeholder page
End_Bates         Text        Bates number for the      Bates number for the      Bates number for the      Bates number branded       Bates number for the
                              TIFF image of the last    TIFF image of the last    TIFF image of the last    onto the native image      TIFF image of the last
                              page                      page                      page or, if               file                       page
                                                                                  spreadsheets are not
                                                                                  TIFFed, the Bates
                                                                                  number of the
                                                                                  placeholder page
Attachment        Text        Bates range of the        Bates range of all        Bates range of all        Bates range of all         Bates range of all
                              attachments. Only the     embedded files and all    embedded files and all    documents (including       document that were
                              first page of the first   documents (including      documents (including      e-mails) to which this     physically attached by
                              attachment and the last   e-mails) to which this    e-mails) to which this    file was attached or in    clips, staples, or
                              page of the last          file was attached or in   file was attached or in   which it was               binding. Only the first
                              attachment are            which it was              which it was              embedded. Only the         page of the first
                              indicated.                embedded. Only the        embedded. Only the        first page of the first    attachment and the last
                                                        first page of the first   first page of the first   attachment and the last    page of the last
                                                        attachment and the last   attachment and the last   page of the last           attachment are
                                                        page of the last          page of the last          attachment are             indicated.
                                                        attachment are            attachment are            indicated.
                                                        indicated.                indicated.
Author            Paragraph   “From” field              <blank>                   <blank>                   <blank>                    <blank>
To                Paragraph   “To” field                <blank>                   <blank>                   <blank>                    <blank>
CC                Paragraph   “CC” field                <blank>                   <blank>                   <blank>                    <blank>
BCC               Paragraph   “BCC” field               <blank>                   <blank>                   <blank>                    <blank>
Subject           Paragraph   “Subject” field           <blank>                   <blank>                   <blank>                    <blank>
DateSent          Date        The date and time the     <blank>                   <blank>                   <blank>                    <blank>
                              message was sent
                                                                        -11-
                                               STIPULATION AND ORDER GOVERNING RULE 69 DISCOVERY
  Name of Field    Type of                                                             Contents
                    field            E-mail             Word Processing or           Spreadsheets              Digital Photos             Paper
                                                               PDFs
Message_ID        Text        For e-mails in           <blank>                  <blank>                     <blank>             <blank>
                              Microsoft Outlook, the
                              “Message ID” field;
                              For e-mail stored in
                              Lotus Notes, the
                              UNID field
Filename          Paragraph   <blank>                  The name the file        The name the file           The name the file   <blank>
Native_File       Paragraph   <blank>                  The path to the native   The path to the native      <blank>             <blank>
                                                       file on the production   file on the production
                                                       media                    media
Text              Paragraph   Text extracted from      Text extracted from      Text extracted from         <blank>             OCR Text
                              the message body         the file. However, if    the file or if redactions
                                                       the file does not        were made, then OCR
                                                       contain text or if       text shall be provided.
                                                       redactions were made,
                                                       then OCR text shall be
                                                       provided.




                                                                       -12-
                                              STIPULATION AND ORDER GOVERNING RULE 69 DISCOVERY
